Mahoney, P. J., and Weiss, J.,
dissent and vote to reverse in a memorandum by Mahoney, P. J. Mahoney, P. J., (dissenting). In our view, there is insufficient evidence to support the guilty verdict and, therefore, the judgment should be reversed.
As stated by the majority, a conviction for driving while intoxicated requires proof of intoxication simultaneous with the operation of a vehicle (People v Saplin, 122 AD2d 498; People v Strauss, 260 App Div 880, 881). Here, the People proved that defendant was intoxicated. However, the earliest point in time that the People could establish intoxication was when Trooper Karic first saw defendant at Sprague’s home. From the record, it appears that this happened no earlier than 1:00 a.m. on March 31, 1985. While the People also established that defendant had been operating a motor vehicle, this operation occurred at about midnight. The People offered no proof whatsoever that defendant consumed any alcoholic beverages prior to the time he operated the motor vehicle. Testimony was adduced indicating that defendant had a glass of brandy and 2 Vi bottles of beer after he arrived at Sprague’s house. Karic confirmed that, when he arrived at Sprague’s house, defendant had a bottle of beer in his hand. Thus, in order to establish intoxication simultaneous with the operation of the *504motor vehicle, the People are relying entirely on speculation and conjecture based on the fact that defendant was at a bar prior to his operation of the motor vehicle. The owner of the bar testified that she was the only person working behind the bar on the night in question and that defendant only drank two cups of coffee while at the bar. She testified that he drank no alcoholic beverages at the bar and that he was not intoxicated when he left. Also, an individual who assisted in removing defendant from his vehicle at the accident scene and bringing him to Sprague’s house testified that defendant was not intoxicated at that time. In the face of the proof offered by defendant, the People’s proof was not sufficient to support guilt beyond a reasonable doubt.